 


109 HR 158 IH: To direct the Secretary of Education to conduct a study of the rate at which Native Americans and students who reside in American Samoa, the Northern Mariana Islands, and Guam drop out of secondary schools in the United States, and for other purposes.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 158 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To direct the Secretary of Education to conduct a study of the rate at which Native Americans and students who reside in American Samoa, the Northern Mariana Islands, and Guam drop out of secondary schools in the United States, and for other purposes. 
 
 
1.Study and report regarding the drop out rate of native americans and students who reside in american samoa, the northern mariana islands, and guam 
(a)StudyNot later than three years after the date of the enactment of this Act, the Secretary of Education shall complete a study of the following: 
(1)The number of Native Americans and students who reside in American Samoa, the Northern Mariana Islands, and Guam enrolled in a secondary school in the United States on the first day of October of each year for the period of time that the study examines. 
(2)The number of Native Americans and students who reside in American Samoa, the Northern Mariana Islands, and Guam who were enrolled in a secondary school in the United States at some time during the previous year, but who are not enrolled on the first day of October of each year for the period of time that the study examines. 
(3)Of the number described in paragraph (2), the number who are not enrolled— 
(A)because they are enrolled in another public or private school; 
(B)because they are being taught in home schools; 
(C)because they have completed a General Equivalency Diploma; or 
(D)for other permissible reasons, such as illness, suspension, or death. 
(4)Factors that contribute to Native Americans and students who reside in American Samoa, the Northern Mariana Islands, and Guam ceasing attendance at secondary schools before they have graduated. 
(5)Potential actions to increase the number of Native Americans and students who reside in American Samoa, the Northern Mariana Islands, and Guam who graduate from secondary school. 
(b)ReportNot later than 30 days after completion of the study required by subsection (a), the Secretary shall transmit to Congress a report containing the following: 
(1)The results of the study. 
(2)A demographic breakdown of the results of the study. 
(3)Recommendations for actions likely to increase the number of Native Americans and students who reside in American Samoa, the Northern Mariana Islands, and Guam who graduate from secondary school. 
2.Report regarding programs to reduce the drop out rate Not later than three years after the date of the enactment of this Act, the Secretary of Labor shall transmit to Congress a report describing Federal programs funded during the three-year period immediately preceding the date that the report is completed which were designed to decrease or otherwise address the rate at which students cease attending secondary schools in the United States before they have graduated. 
3.Definitions For the purposes of this Act, the following definitions apply: 
(1)Native americanThe term Native American means a person who is— 
(A)an enrolled member of an Indian tribe, band, nation, pueblo, or other organized group or community, including any Alaska Native village or regional corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act, which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians; or 
(B)a Native Hawaiian (as defined in section 12(3) of the Native Hawaiian Health Care Improvement Act (42 U.S.C. 11711)). 
(2)Secondary schoolThe term secondary school has the meaning given such term in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). 
 
